Adult learning: It is never too late to learn (debate)
The next item is the report by Doris Pack, on behalf of the Committee on Culture and Education, on adult learning: it is never too late to learn.
rapporteur. - (DE) Mr President, Commissioner, the title of the Commission's communication and action plan on adult learning, 'It is never too late to learn', and its German title, Man lernt nie aus ('You live and learn'), are both universally familiar sayings, but when you read between the lines in the present context, they actually imply an acknowledgement of past omissions in the field of European education policy. None the less, we are pleased that the Commission, with this communication and this action plan, is entering an age marked by growing awareness of the need for lifelong learning, an age in which new demographic challenges must be faced.
Economic and social changes in the EU require significant adjustments to vocational skills and qualifications. The challenges of the labour market must be met, by which I mean that the employability of individuals must be one of the foremost aims of adult education.
Education, however, and especially adult education, is also a factor in people's personal development, in their self-esteem, their civic involvement, their social inclusion and their engagement in intercultural dialogue. Several sets of research findings have shown that learning has important non-economic benefits such as promoting good health, fostering participation in the life of society among all age groups and, of course, reducing crime rates.
It is therefore my political priority to increase people's motivation to engage in lifelong learning. Media campaigns, information and advice centres and adapted forms of communication for disadvantaged groups are very important. Special phone numbers and websites have also proved highly successful in some countries.
In this context, great importance also attaches to efforts to reconcile work, family life and lifelong learning. Let me list in shorthand just a few means to this end: adaptation of working hours, flexitime, distance-learning programmes and informal learning paths. The use of new technology must be constantly perfected, especially through the creation of wider Internet access to encourage recourse to such new learning methods. There must be continued growth in the number of public and private day nurseries and company crèches.
Another important factor, in my view, is solidarity between generations and between cultures. Adults and senior citizens who pass on knowledge and technical know-how to younger people, particularly expertise in a trade or in business practice, can play an effective supporting role. They can provide practical guidance, and there must also be scope to form networks for this purpose. In this way, I believe, each can learn from the other.
There is also, however, a family-based approach to learning. Parents are motivated to start learning again in order to help their children at school. In addition, adult education also depends on voluntary helpers, who enrich it by lending their experience and providing skilled instruction.
The special needs of migrants must also be taken into account, which brings me to the subject of language courses. We need these language courses to enable migrants to learn the language of their host country, but we also need language courses to enable adults to learn the language of a neighbouring country or another foreign language, which is something we have always advocated.
Access to institutions of higher education must also be made easier for adults with practical vocational experience. One very important message is that the quality of existing adult-education centres and the education they offer should be improved. There is a need for well-qualified trainers in adult education as well as specific programmes of courses in adult education. I can only speak for Germany, where there is a university course that leads to a degree in adult education. I believe we must all remind course providers that they can obtain funding for their proposed courses from the European Social Fund, for example, or from any of the structural funds. I naturally expect the Commission to offer the present Lifelong Learning programme in both the Grundvig and Leonardo programmes in order to ensure that we too can do our bit to launch the action plan.
I believe there many ways of performing good work in this field, and we should waste no time in doing so.
Let me stress one final point: performance in adult education must be made measurable, otherwise no one will know who is doing what. There are very many players in this field, and they must all be taken into account, be they private, university-based or public educational establishments. There is, in short, a great deal to be done, and I suggest we get down to work.
Member of the Commission. - Mr President, I would very much like to show my appreciation of this report and to congratulate the rapporteur, Ms Pack for her commitment, efforts and contributions and also Mr Andersson from the Committee on Employment and Social Affairs and Ms Flasarová from the Committee on Women's Rights and Gender Equality.
I am very pleased that our two communications from 2006 and 2007 received a very concrete and strong response from the European Parliament. The first was on adult learning and the second, on the European action plan on this matter, adopted in September. As you have recognised, the importance of adult learning is clearly increasing. First of all, global competition is a reality. We need to invest in education at all stages of life and at all levels, and the skills and competences of adults need to be continuously upgraded. Secondly, demographic changes mean that people need to work at least some years longer and they need to maintain the relevance of their skills to do this. Thirdly, adult learning helps to combat social exclusion. Too many adults with low education levels risk being excluded from the labour market.
So adult learning has a vital role in lifelong learning strategies. I welcome your support for many reasons, particularly for improving the quality and accessibility of adult learning, including through better childcare and e-learning, and in particular for groups with special needs, as well as for speeding up the assessment of skills and valuing informal learning, for investing more in general and also for adapting to the needs of women, migrants and the ageing population. Last but not least, for developing reliable and comparable data to measure adult learning, as Ms Pack mentioned. We will follow up all these elements in implementing the European action plan.
As you suggest, these are all kinds of good practices in the Member States which we will use in our cooperation. We will support these best practices via peer learning activities and studies, through the Lifelong Learning Programme and the European Social Fund mentioned earlier, in order to share knowledge and experience. In implementing the action plan with the cooperation of Member States, we will analyse the effect of national reforms on adult learning, especially in the light of the recently adopted European Qualifications Framework. We will also develop standards for adult learning professionals and quality assurance mechanisms based on existing good practice. We want to encourage Member States to set targets for increasing the skill levels of adults and to speed up the process of assessing and recognising non-formal and informal learning for groups at risk. Last but not least, we will propose a set of core data to improve monitoring of the sector. I look forward to the debate but in particular to continuous support in this direction.
rapporteur for an opinion of the Committee on Employment and Social Affairs. - (SV) Mr President, Commissioner, I thank the rapporteur for an excellent report. It follows from the entire strategy that we have in the EU and the entire Lisbon process that training should be the key, not just to ensuring growth and employment in the future, but also to combating social exclusion. For the EU countries to hold their own in global competition, training and, not just more jobs, but better jobs, as well as people with a high level of skills, play a vital role. We therefore welcome this report.
I have a few more comments to make. It is important that we make use of all the resources available in order to facilitate training for different groups. An example of these is childcare. It must be possible for both men and women who are the parents of young children to take part in training. Hence there must also be a strategy for childcare. It is important that we look at special groups, for example the elderly. There are very few elderly people in the workforce today. This is to a large extent due to the fact that they do not have access to continuing training and adult education. We must concentrate on that group. Another group are people starting with a low level of education. If we consider the training situation today, looking at continuing training and adult education, we notice that it is those who are already well educated who get the most training. It is important that we have an equality aspect in training as well. Since my speaking time is short, I will merely point out in conclusion that it is important to have good cooperation and to include the social partners in this process.
draftsman of the Committee on Women's Rights and Gender Equality. - (CS) Ladies and gentlemen, I welcome the report by my colleague Mrs Pack and I congratulate her on the way in which she has dealt with the topic. I would like to stress the need to pay attention to the education of women, the socially vulnerable, immigrants and minorities. I would like to mention one other aspect of education. In a world where most things are subordinate to finances, trade, advertising, careers and competition in the labour market, education often appears to be merely a stepping stone to a better social position. If education achieves this practical aim and makes a person better prepared for work, and if that person can keep up with the competitive environment, that is certainly a good thing. However, the most important aspect of education is that it makes a person richer on the inside and better equipped to distinguish good from bad. Society is experiencing a crisis of values. Instead of traditions and authorities, we have the individual freedom for which we have been striving throughout our modern history. However, it is also the freedom to know or not to know, the freedom to see and the freedom to keep one's eyes closed, the freedom to form one's own opinions and the freedom to accept the ideas of others. Education on its own will not solve our problems, but it can encourage us to think about them .
on behalf of the PPE-DE Group. - (HU) Thank you, Mr President. Commissioner, the European demographical situation makes it necessary to reorganise pension systems and raise the age limit, and we are hearing more and more about controlled immigration instead of realising the hidden potential of our own over-50s.
Well organised adult education enables experts who have worked for several decades to refresh their knowledge and adapt to the changed circumstances. It also enables adults who are excluded from the labour market but not of retirement age to be engaged and undertake work, through retraining, language, IT and other professional training. This function of adult education is particularly topical in the countries of Central and Eastern Europe, where the employment indices fall well behind the average for the EU-15.
In addition to its bearing on the labour market, adult education also has a third, social and personal dimension, since Internet language courses, dancing classes or cookery courses organised for elderly people contribute to improving their quality of life and to their positive frame of mind.
There are two things that I consider to be particularly important for effective adult education: on the one hand, improvements to information and access, the presentation of successful projects and the sharing of experiences with those concerned. Let us not forget that a tiny proportion of elderly people in the new Member States use the Internet, and we must use conservative, traditional methods that they can access. A prominent role in this falls to local governments, who have detailed knowledge of the local conditions and needs.
On the other hand, assessing needs is an important task, that is to say, Member States should reach agreement with economic players, businesses and employers when designing their adult education programmes. The economic needs of the country in question must be taken into account so that the amount spent on adult education is not money needlessly squandered, but bears demonstrable value to the individual, to society and to the economy.
I would like to congratulate Mrs Pack on her important and timely report. Thank you for your attention.
on behalf of the PSE Group. - (ES) Mr President, Commissioner, ladies and gentlemen, first of all I would like to congratulate the rapporteur, Mrs Pack, on an excellent piece of work and on her cooperative attitude towards our suggestions.
I wish to highlight the opportune timing of this report at a time when the scale of socioeconomic changes, the rapid transition towards an information society and the demographic trend associated with an ageing European population all require significant effort in the education and training of adults and lifelong learning. They are key aspects of attaining what we refer to as the objectives of the Lisbon Strategy.
In the report itself I would like to draw attention to the need to foster motivation in people to continue learning. I believe, however, that to be effective, this should be accompanied by active policies which above all help to make learning compatible with family and working life, particularly for women.
These measures should take the form of incentives for going on training programmes and more particularly for broadening public childcare and education services, as well as care for the elderly, in short for dependants, so as to release families from burdens which in many cases still fall on women.
Moreover, I am convinced that it is appropriate to foster a learning culture which acknowledges merit and improves the employment prospects of poorly qualified people, helps increase social inclusion and personal development. This approach is particularly important for 'at risk' groups.
I also view it as essential to modernise higher education systems and make them more flexible so that they become more responsive to people's growing and diverse social needs while improving the quality of education and broadening supply.
Finally, I wish to refer to the importance of broadening the supply of training in digital technologies to reduce the digital gap which also exists within our societies between sexes, between generations, and between the populations of different geographical areas.
In short, I welcome the Commission proposal and I hope it takes account of Parliament's proposals so that we can jointly help raise the awareness of the Member States to the need to act as soon as possible in this area, not only so as to remove barriers to adult involvement in learning, but to encourage it, recognise its economic, social and cultural value in all countries and exchange national data which enable the progress being made to be compared and measured.
Lifelong learning is becoming more and more important in modern society. It is gratifying that the significance and necessity of adult learning is being analysed more and more actively and is better acknowledged in all EU Member States and the main institutions. Adult education experts in Lithuania are also actively putting forward proposals for this communication. The government programme plans to extend the provision of informal adult education services in municipal educational institutions, to try to ensure that educational institution buildings and the adult education environment are modern and attractive and that centres are provided with modern teaching aids. I would also like to emphasise that adult educators and their organisations need a more active voice and that politicians must listen to this and support it in order to achieve advances in the area of qualitative changes in adult education. Not only must we discuss the problems that arise, but we must also solve them appropriately, because this will determine how adult education is developed over the coming years.
The problem in Lithuania is pressingly relevant in this context - the integration of vulnerable groups in society, and the disabled in particular. Moreover, the possibilities for adults raising pre-teen children to learn after working hours have not yet been solved. Often parents cannot learn simply because they have nowhere to leave their children. There is also a lack of flexibility in the adult education system. Sometimes people who have not finished secondary school and are still under the age of 18 want to continue their studies under adult education programmes, but they cannot do so because such education is allowed only from the age of 18. Certainly, insufficient funding is also an important problem. I would agree with the President of Lithuania, Valdas Adamkus, who said that more and more people in Lithuania understand that learning is not just a young person's duty. Today, lifelong learning is becoming a challenge for our country and its citizens. We need to grasp this opportunity because we will be able to show the rapidly changing world that Lithuania is creative, open to innovation and not afraid of setting ambitious goals when opening up possibilities and ways of learning.
on behalf of the Verts/ALE Group. - (ES) Mr President, I would also like to begin by thanking Mrs Pack and congratulating her on her report - because of her willing attitude most of the amendments tabled by our Group were also incorporated into it. I would like to say that adult education has always been one of the best ways both to effect social and economic development and to contribute to better wealth distribution.
Now, in this changing information society where we must continually update our knowledge, the initial basic education of adults, and subsequent ongoing training, is a need of the first order. Adults must adapt to the continuous change imposed by globalisation and take decisions in order to be able to survive while maintaining an adequate quality of life.
However, most educational systems do not respond sufficiently to people's requirements in such a way as to be able to keep sufficiently abreast of the changing society in which they live. In contrast to previous eras, the role of education is not to obtain lessons to be applied in a known world, but in a world of continuous change which may produce unforeseeable circumstances.
The point is therefore to provide a system of education which can respond to the needs of adults in a society undergoing permanent change. In short, education must prepare people for looking ahead and for innovation and must no longer concern itself with just fitting in.
We are in transit between an industrial and post-industrial society, and the type of society towards which we are moving will form the framework for adult education; on that point I have congratulated the rapporteur and would also like to congratulate the Commission because I believe that the current report is in that vein.
on behalf of the IND/DEM Group. - Mr President, lifelong learning is something the UK has always excelled at. Our Open University was the first establishment of its kind in the world, founded in the 1960s and based on a concept dating from the 1920s. Hundreds of thousands of so-called 'mature students' have graduated from the Open University, many of them graduates returning to their studies. Therefore I think the UK is fine when it comes to lifelong learning and, with respect, I do not think we need to accept any more interference from this place in education, which is still a national competence.
However, just making it available is never enough for this place. The next step, of course, is compulsion. After all, what is the point of providing something that is not used? But, then, you do have a history in this area of billions of euros and other currencies wasted by EU institutions, and nation states blithely following orders is par for the course.
But bringing this closer to home - specifically to bureaucrats and politicians in this House - it is now obvious to me that no matter how long you live, you simply do not learn! You do not even want to listen. You just carry on with the projects and to hell with anyone who might not agree or have a different point of view. I am reminded of the old saying, attributed to Sun Tzu but famously used by Kennedy: those who make peaceful protest impossible make violent protest inevitable. If you do not learn from your mistakes, you are doomed to repeat them.
(SK) First of all, please allow me to thank Mrs Doris Pack for all the energy she put into the preparation of this report. I would also like to thank the representatives of the European Commission for the initiatives that lead to the improvement of the existing situation.
As the draftsman of the opinion of the Committee on Culture and Education on the European Qualifications Framework, I consider the issue of lifelong education to be very important, primarily from two points of view. The first is the improvement in qualifications, an increase in the ability to find work and overcome discrepancies in the labour market, as well as an improvement in geographical and professional mobility. The second is the quest for lifelong personal development and integration into society.
Too few adults participate in education and vocational training. I believe that focusing on improving the citizens' motivation with regard to life-long learning is a positive step. It is fundamental in this process to take into consideration the improvement of conditions for the reconciliation of working and family life, solidarity between generations and cultures, language learning and an improvement in the quality of education and its prospects. What is to be commended is the recognition and appreciation of non-formal and informal education. The important objectives are to improve the qualifications of workers with few qualifications, who form one third of the European workforce - up to 72 million people - and, finally, the education of immigrants.
If we wish to achieve by 2010 the benchmark goal of 12.5% participation in adult learning, which means the participation of a further 4 million people - one of the requirements will be to establish a connection between the education systems at European level and the National Qualification Frameworks.
I should like to reassure Mrs Pack that the Chair's acknowledgements are a proper and institutional token of respect for rapporteurs and the opinions that they express, even when we are completely at odds with their content.
Mr President, 'a good priest learns until death' says the Hungarian proverb. In these days not only the priest, but all adults should learn during their adult years. I welcome Ms Pack's report and the Commission's Adult Learning Action Plan as well. Of course, it is very sad that only 9.6% of our adult citizens participate in lifelong learning. It is not easy to start learning when you have grown up. The harmonisation of family life, working life and learning is a hard task, but in the longer term both the family and the professional career may benefit from adult learning.
In Europe we have millions of unemployed people and at the same time millions of empty jobs requiring skilled employees. The low level of qualifications implies a high risk of unemployment, but continuous training and learning may help both the person and the economy. I agree with Ms Pack that not only should lifelong learning be promoted, but economic tools are also needed to encourage employers to hire older workers. There is only one solution for the challenge of our ageing society: to respect older workers and provide proper jobs for the older generation as well. Of course, for these we need lifelong learning and also lifelong vocational training.
(RO) We are aware that Member States recognise the extremely important role of lifelong learning, as it contributes to the citizens' welfare, self-confidence, social integration, and intercultural dialogue. Nevertheless, the access of adults to lifelong learning programmes remains limited, despite the European Union's aim of achieving 12.5% participation by 2010.
This is why the implementation and promotion by Member States of effective European programs for the education and training of adults, especially the elderly, the disabled and migrants, could lead to their more successful integration in society and increased mobility on the labour market.
As a member of the Committee on Education and Culture, I believe that the development of volunteer programmes concerning solidarity between generations and the involvement of government, private enterprise and individuals is a key point for taking up the new challenges posed by demographic change, poverty and social exclusion.
By virtue of the right to literacy and education, and of the Member States' obligation to provide quality training for their adult citizens, I believe, Mr President, that we too are responsible for the development of sustainable tools for funding and supporting lifelong education and training.
Mr President, if the Commissioner were to ask people where they learn, they would tell him where they went to school. But most of the learning we do is outside this experience of formal education.
The challenge in lifelong learning is not only to offer opportunities to adults to gain new and more qualifications, but also to find a way to recognise and capitalise on the very valuable learning many adults have gained informally through life and work experience. A constituent of mine has pioneered the successful handling of some of the most difficult fish varieties and also the environmentally friendly fish-farming techniques that they require. He has no college degree, so when the Commission gives grants in this field, they do not go to him. Instead, the grants go to academics with no experience, who then come to him to find out how he does what he does. He is tired of this rip-off, and the fishing industry will be the poorer for this.
I urge the Commissioner to look at this as there has to be a better way.
(CS) Mr Chairman, Commissioner, the greatest obstacles that prevent adults from taking part in education are lack of time due to work or family commitments. Another negative factor is the lack of information and lack of motivation: according to general opinion, education later in life is not valued enough and not rewarded enough. An important aspect of adult education is its effectiveness and fairness. The educational systems of the EU Member States focus primarily on the education and professional training of young people. Only a little progress has been made in changing this situation and that progress has so far been of little significance. The general objective must therefore be to make maximum use of the various providers of education in the adult educational system. It is our aim to enable access to good and timely information on the possibilities of adult education and to explain the entry requirements and costs, not to mention the advantages of completing such education.
I agree with the view of the rapporteur that the Member States must introduce quality consultation systems and financial incentives targeted at individuals. They must also support the development of local partnerships. In addition, it is important to introduce a system for the recognition and verification of the results of such education in the context of national qualifications, taking into account the European Qualifications Framework. The advantages of investing in adult education are also confirmed by the research done by the OECD. The public and private benefits include higher employability, increased work productivity, lower unemployment benefit expenditure, lower social benefits expenditure and lower early retirement. This report invites us to reconsider the stated policy priorities in the field of adult education and take concrete steps. I congratulate our rapporteur.
(ET) Ladies and gentlemen.
Enlargement in 2004 increased economic growth in the European Union by an amount which engendered unjustified confidence. However, today the cooling of the economy is causing social tensions even in the new Member States.
I am referring to the bill on employment contracts which is currently causing controversy in my home country, Estonia. In anticipation of redundancies, Estonian businesspeople are trying to make people who are to be made redundant bear the brunt of the social effects of the disappearance of employment. Perhaps those who are more vulnerable, namely employees who have lost their jobs, are once again at a loss as to what they are being punished for.
In the absence of effective steps, both secure flexibility and lifelong learning are reduced merely to empty words in whose shadow the more vulnerable in society are left without the support they need. Raising the retirement age in line with the rise in average life expectancy means that a 45-year-old worker has yet to reach the mid-point of his career. It means a new beginning in middle age.
Yet discrimination on grounds of age and sex is an undeniable reality in work places the world over, including the European Union. The trend towards having children later in life means that women find it twice as difficult to return to the labour market.
The Lifelong Learning Programme is an opportunity at least to a certain degree to compensate for the injustice which prevails today. Similarly, employers should be encouraged to invest in people with experience of life. Employers should be persuaded that knowledge and skills learnt in other areas of life, yes, even in home economics, are extremely valuable.
I wish to stress once again that the lifelong learning system is merely a supplement to the social pledges, not a replacement for them. Drivers, no matter how experienced, should always fasten their seatbelts.
I thank and congratulate the rapporteur on a fine piece of work. Thank you, Mrs Pack!
(SL) Man is a most adaptable creature, which is why many adults have already accepted the fact that one should keep acquiring knowledge even in mature years and in old age. In future, those people who have never stopped learning will certainly have an advantage in adapting to the rapid changes with which we are faced on a daily basis.
It is also important for the well-being of the elderly for them to continue participating in the shaping of society by using their knowledge and experience. This gives them the satisfaction of knowing that they are useful and needed in society. Because the population is getting older, new occupations best suited to the elderly will have to be created.
A friend of mine, who has ten children and no grandmother to help bring them up, asked me: "Do you know where I could buy a granny for my children?” I also often recall the story of a doctor who asked a retired teacher to teach a badly burned boy in hospital. The boy was not expected to survive. Due to the teacher's persistence, patience and experience, the boy started responding to her questions. He started believing in life. Why would doctors send a teacher to work so hard with a boy whom they did not believe would survive? An elderly person's knowledge saved a young life.
The young have many abilities and advantages in learning which sometimes they do not fully exploit, but older people must find willpower and receive encouragement because it is never too late to acquire knowledge and they can compensate for things for which, perhaps, there was no time or money in their youth. Acquiring knowledge means enjoying life more fully.
(DE) Mr President, Commissioner, ladies and gentlemen, in this century it is surely not difficult to convince anyone that general and vocational education can no longer be confined to school and the immediate post-school years but has to be updated and extended throughout people's working lives. Changing demographic trends, for example, provide sufficient evidence of this requirement.
In this context, Mrs Pack's excellent report puts forward a host of good ideas and very successfully conveys the need to create a culture of learning, particularly among adults. To this end she lists a number of measures that should be taken at various levels. Adult education is, of course, primarily a task for the Member States. For this reason the EU cannot prescribe action; instead, we must make suggestions and request, encourage and invite the Member States to offer a range of measures that will bring more people into adult education.
Like the rapporteur, I firmly believe - and I say this as vice-chairman of the Committee on Regional Development - that many Member States are not fully aware of the significance and use of the European Social Fund and other structural funds as instruments in the pursuit of lifelong learning. They should monitor the structural funds with this objective in mind as well as ensuring that more resources are made available for those whose need of lifelong learning is greatest. In short, the report calls clearly on the Member States to make active use of instruments such as the European Social Fund and on the Commission to reinforce specific programmes in the field of adult education.
(IT) Mr President, ladies and gentlemen, I am very pleased to speak this evening in a House which, I have to say, is well attended.
The report on adult learning 'it is never too late to learn' has been presented to us today by Mrs Pack with her customary intelligence and expertise. I am pleased to see the representatives of the Commission, including Mr Figel', who is among the most active and enthusiastic in his work, because there is a real need for commitment, since this issue - that is, the education and learning of younger, working or older people - is one that could really bring citizens closer to Europe.
I should like to say something about a group of adults who could benefit from this learning: because there are adults of the first, second and third ages. By third-age adults I mean those who have stopped working, enteredretirement and can finally settle down to study the subject which they have always wanted to study, but have never had the time to study in any depth. I, for instance, would study astronomy, others might study physics or geography.
In my view it is right and important for Europe to smooth the transition from work and working age to non-working age, during which people are just as entitled to learn and to be educated. For that reason I am very content with this report and this initiative by the European Parliament to promote learning among older people as well.
- (CS) Ladies and gentlemen, when fighting unemployment, the objective at the heart of the strategy is to make it easier for employees to adapt to the labour market, and this can be achieved through lifelong learning. The objective was that by 2010 at least 12% of people would take part in adult education. We are now aware that the target will not be reached. However, I would like to note that there are some countries, such as Holland and Austria, that have already achieved the Lisbon objective thanks to significant incentives, such as the division of time and financial expenditure between employees, companies and the State. The Danish experience is also valuable. Here the rotation of workers facilitates the development of qualifications. When an employee is undergoing training, his place is taken by a person who at that time is unemployed. These countries, and others, prove that it can be done, that flexibility of the labour market is the way towards innovations that create new jobs. The result is the lowest level of long-term unemployment: long-term unemployment in Denmark is only 0.8%. I would like to believe that the situation will fundamentally change even in the new countries on the back of examples and huge incentives provided by the European Social Fund. I welcome the Commission communication and the report by Mrs Pack.
(RO) Indeed, it's never too late to learn. I would like to congratulate the rapporteur on her handling of this topic, which is an essential one at European level and beyond. Unfortunately, many citizens still believe that education is something one acquires in the first part of one's life.
We must encourage access to European funds available for adult education, particularly in Member States that have recently joined the Union. The degree of absorption of funds is rather low in these states, and the number of people involved in professional retraining and lifelong learning is very low.
I believe it is essential to change the mentality of young people still at the initial stage of their education, so as to prepare them for a Europe on the move. By developing new, European-level programs, we should instil in them the idea that training does not end once you've obtained your first qualification. It's important to be aware that anyone, anytime, can acquire new skills and competences, irrespective of their age, ethnicity, gender, or location. Taking all these into account, a fundamental precept emerges: we must be able to learn.
(SK) Ladies and gentlemen, the very rapid changes in the structure of the labour market require highly-qualified workers. People with few qualifications remain on the fringe of social and economic progress.
Creativity and innovation are the key factors of the modern age. The more inventive a man is, the more creative a source for the economy he is. Prosperous economies are those that invest in people (and that means in education), in the basic technological and language skills of the workforce. It is important to awaken, through lifelong learning, the abilities that are lying dormant in people of all ages and waiting to be used.
I believe that this wonderful report by the rapporteur, Doris Pack, 'Adult learning: It is never late to learn', will not remain mere words; I believe that we will succeeding in converting it into action. Commissioner Figeľ, thank you for your personal involvement in the field of lifelong learning.
(RO) I join my colleagues in congratulating Mrs Doris Pack on her work as rapporteur. The topic is very important for today's Europe and especially for tomorrow's Europe.
The development of a new society as well as social cohesion are intimately linked to education, and by education we should not think only of formal education, but we should also encourage non-formal and informal education highly focused on the individual.
I would like to draw attention to the importance of migrant education. I believe we have seen in practice that education for migrants is necessary for their social integration, for tolerance, stability, performance, and for overall European development.
(PL) Mr President, I would like to congratulate the rapporteur, Mrs Pack, and also the Commissioner, who is carrying out his duties in an excellent manner, also with regards to his work for the European Institute of Technology. Today, however, we are discussing something else. I would like to draw attention to one particular issue.
At the beginning of the 20th century Europe was fighting illiteracy; by the second half of the 20th century all Europeans could read and write. Today's illiteracy is lack of computer skills and lack of Internet access. I would like to propose that there be an even greater emphasis on this issue.
The digital divide also affects the generation gap. The issue is that we should know in how many years, five years or ten years, every European will know how to use a computer, whatever their age, and will have Internet access. Internet cafes could be used for this in very remote parts of Europe, where several computers are put into a single room, and all the inhabitants could use this location. This is the challenge of the 21st century.
Member of the Commission. - (SK) I think that many of the contributions made are indeed an incentive to get involved in the issue of adult education.
Following this philosophy, and as has already been pointed out, it is never too late to learn. The second document says that there is always a good reason or a good time to learn. I would like to say that I see the report of Doris Pack, and the numerous initiatives that have been mentioned here, as a complement or an addition to what the Commission itself suggested. This philosophy is therefore very valuable and welcome. I would like to refer back to some of the specific measures, because they are helping and improving what is important to the approach as a whole: the importance of motivating adults to get involved in education; the need to ensure a better reconciliation of work, family life and life-long learning; the need for inter-generational and inter-cultural solidarity; the importance of language learning or teaching; respect for the specific requirements of vulnerable groups and the importance of high-quality teachers, which has been discussed recently: it is one of the key factors for educational success; and a better approach to higher education and creation of comparative statistical data or information.
The Commission will also reflect on your invitation to assess the career prospects linked to adult education and the subject of the financing of adult education. These are very precise questions, which also fall within the remit of the Member States.
Finally, one the outcomes not only of this report but also of the Commission's documents will be the discussion of the Member States and conclusions of the Council of Ministers in February. I believe that they will be sincere and support adult education that is accessible and of a high quality. Please allow me one thought in conclusion: it is not only appreciation and gratitude, but also an appreciation of inspiration. As a Commissioner, a politician as well as a father, I am convinced that education - and I mean accessible and high-quality education - is the most important factor for the political, economic, social and cultural development of individuals and society as a whole. Moreover, education is the great equaliser, which means that it is an equaliser of those issues that are necessary for the equality of all. Thank you very much and I look forward to our cooperation.
rapporteur. - (DE) Mr President, first of all may I thank everyone involved for the flowers they have presented to me. I would be happy to give a few blooms from this bouquet to Jan Figeľ. After having campaigned for adult education since 1993 and having seen the first fruits of these efforts, I am gratified that we have now achieved the great breakthrough in that the importance of adult education is recognised in every sphere of political activity.
I am particularly keen that every possible incentive be created to motivate adults to re-enter the education process. Many have never had the opportunity, and many need to be motivated. There is also a need to overcome these people's inhibitions and remove barriers. This is why I also believe that the numerous adult-education centres, foundations and charitable organisations which, as we know, are already doing outstanding work in this field should be supported and that these providers' high standards - and I see no reason why they cannot become even higher - should be maintained. As I said before, we must ensure that the quality of adult education is further improved.
I was delighted to hear that a working group had already been formed in your area of the Commission, Mr Figeľ. I am pleased that it can perhaps be linked with Grundvig too so that we can light the fuse, as it were, for the national governments.
Let us therefore make a start. The many fine words really must now give way to deeds, and our task is simply to disprove the venerable saying 'You can't teach an old dog new tricks'. In the context of adult education that is as wrong as anything can be, which is why I hope that we can now try, by dint of our own efforts and with your help, to hoist the national governments into the saddle so that they can start trotting, for it will take a while before they are ready to gallop.
The debate is closed.
The vote on this item will take place on Wednesday, 16 January 2008 at 12 noon.
Witten statements (Rule 142)
in writing. - (HU) I would like to congratulate the rapporteur and the Committees for their successful and eminently social work. At the same time, I was sorry to note that there was not a single reference in it to the question of developing information and communication skills. We should just think of how much legislation we have created over the years that recognises new rights for European citizens and in how many cases we have prescribed that workers, consumers, pensioners or even tourists should have the relevant information and channels on the Internet.
All these things make sense if the beneficiaries can access the information. The development of 'eskills' in lifelong learning and in general basic education will assume vital importance, as the foundation stone of a knowledge-based information society. Another key task for Member States will be promoting equal opportunities in IT and electronic inclusion. I am delighted that every Hungarian party agrees on this, even if they do not agree on many other things.
Modern information and communication technologies in themselves present an unprecedented opportunity to really promote cohesion and equal opportunities, but we can only use this opportunity if we guarantee the conditions to include everyone throughout their lives, so that, even for 'eskills', the title of the Committee's opinion will inevitably be true: 'It is never too late'. Thank you for your attention.